UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DASHON HINES,

                     Plaintiff,

               -v-                         1:21-CV-626

NEW YORK STATE OFFICE
OF TEMPORARY AND
DISABILITY ASSISTANCE
STAFF,

                     Defendant.

--------------------------------

APPEARANCES:                               OF COUNSEL:

DASHON HINES
Plaintiff, Pro Se
124 Fulton Street
Apartment Number 5C
Buffalo, NY 14204

DAVID N. HURD
United States District Judge

         ORDER ADOPTING REPORT & RECOMMENDATION

   On May 28, 2021, pro se plaintiff Dashon Hines (“plaintiff’) filed this civil

rights action alleging that defendant denied his application for temporary

assistance in violation of federal law. Dkt. No. 1. Plaintiff also sought leave

to proceed in forma pauperis (“IFP”). Dkt. No. 2.
   On June 7, 2021, U.S. Magistrate Judge Andrew T. Baxter granted

plaintiff’s IFP application for the purpose of filing only. Dkt. No. 4. Judge

Baxter further advised by Report & Recommendation (“R&R”) that plaintiff’s

complaint be dismissed without prejudice for improper venue. Id. Plaintiff

has filed objections to the R&R. Dkt. No. 5.

   Upon de novo review of the portions to which plaintiff has objected, the

Report & Recommendation is accepted and adopted in all respects. See 28

U.S.C. § 636(b)(1)(C).

   Therefore, it is

   ORDERED that

   1. The Report & Recommendation (Dkt. No. 4) is accepted and adopted;

and

   2. Plaintiff’s complaint is DISMISSED.

   IT IS SO ORDERED.




Dated: June 24, 2021
       Utica, New York.




                                      -2-
